Citation Nr: 1017079	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with radiculopathy (a back 
disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran current has degenerative 
disc disease of the lumbar spine, with radiculopathy, that is 
due to any incident or event in active military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine, with 
radiculopathy, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that service connection is warranted 
because he received treatment for a back problem during 
service, there is evidence that his back condition is 
chronic, and there has been continuity of care for his 
condition.  See September 2008 Notice of Disagreement.  

The service treatment records show that, in December 1979, 
the Veteran presented for treatment complaining that the 
middle portion of his back had been hurting for one week, 
without any precipitating trauma.  The examining physician 
noted that the Veteran had poor posture with drooping 
shoulders.  The final assessment was "positive aching."  
The service treatment records do not contain any subsequent 
complaints, treatment, or findings related to a back problem.  
In fact, at an April 1983 examination, the Veteran's spine 
was normal on clinical examination and the he denied having 
any recurrent back pain, providing highly probative factual 
evidence against his own claim.   

The first post-service evidence of back problems is in 
October 2002, 20 years after the Veteran was separated from 
service.  At that time, the Veteran sought treatment for left 
leg discomfort and tingling, which he reported began while 
performing his duties at work over the past year, providing 
more factual evidence against his own claim as he indicates 
at this time that the condition began nearly 19 years after 
service.   

The Veteran specifically denied any lumbosacral back pain at 
the time, but he had a CT scan of the lumbar spine, which 
showed minimal disc bulging without any obvious neural 
impingement.  See October 2002 private medical record.  A 
subsequent MRI revealed moderate to large central disc 
herniation, which was compressing the left S1 nerve root.  
The examining physician noted that these findings were 
consistent with the Veteran's symptoms of lower left leg 
parasthesias.  See November 2002 private medical record.  

Subsequent treatment records show that the Veteran underwent 
surgery in 2003 but continued to experience back and left leg 
pain.  See private medical records dated from April 1996 to 
November 2007.  There is no indication in the post-service 
treatment records that the Veteran's back pain, or herniated 
spinal discs resulting in left leg pain, began in service or 
is otherwise related to service.  Instead, the evidence only 
provides general information regarding the onset of the 
Veteran's symptoms, such as that the Veteran has been having 
back pain and discomfort "for a number of years."  See July 
2006 psychiatric evaluation.  The private physicians who have 
evaluated the Veteran's back and left leg have not provided 
any indication as to the cause or date of onset of the 
Veteran's current back problems.  

In May 2008 and May 2009, the Veteran was afforded VA 
examinations to determine the etiology of his current back 
disability.  The examiner who conducted those examinations 
noted the one episode of low back pain reported during 
service, noting that no X-rays or further testing was done.  
The examiner also noted that there are no records of ongoing 
treatment for low back pain until 2002, 20 years thereafter.  
After examining the Veteran, the examiner rendered a 
diagnosis of degenerative disc disease of L5-S1, with 
implanted dorsal column stimulator.  As to whether the 
Veteran's current back problem are related to his complaint 
of back pain during service, the examiner stated that he 
cannot resolve that issue without resort to mere speculations 
because, while the Veteran had one episode of low back pain, 
his condition was poorly worked up on active duty and there 
are no records indicating any ongoing treatment for low back 
pain until 2002, 20 years after discharge from service.  As 
such, the VA examiner stated that he cannot make a clear 
correlation between one documented episode of minor back pain 
and degenerative disc disease discovered so late after the 
original incident.  

The VA examiner explained why he was unable to provide a 
medical nexus opinion without resort to speculation and there 
is no indication that the examinations performed in May 2008 
and May 2009 were inadequate to evaluate the Veteran's 
current disability.  The VA examiner reviewed the claims 
file, noted the Veteran's medical history, and examined the 
Veteran, but he was unable to provide a nexus opinion, given 
the lack of evidence showing complaints of treatment for a 
low back disability for 20 years after the in-service 
complaint of low back pain.  There is no indication that the 
VA examiner was not aware of all relevant facts in this case, 
and, as such, the Board finds it would not be beneficial to 
remand this claim for another medical opinion.  Another 
examiner would have the same problem. 

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
degenerative disc disease of the lumbar spine.  While the 
Veteran is shown to have sought treatment for low back pain 
in 1979, there is no evidence that the Veteran complained of, 
or sought treatment for, continued back pain or problems 
during the remaining three years of service, and there is no 
lay or medical evidence of complaints or treatment for a back 
problem until more than 20 years after he was separated from 
service.  In addition, there is clear evidence in the 
Veteran's own statements that he did not have a back problem 
when he left service and that his current back problems began 
19 years later. 

The lack of evidence showing complaints or treatment for a 
back problem for many years after service militates against a 
finding that his in-service complaints of low back pain 
represented a chronic disability in service and also rebuts 
any assertion of continuity of symptomatology since 
separation from service.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

In this regard, the Veteran has asserted that he did not seek 
treatment for several years because he self-medicated until 
the symptoms were severe enough to visit a doctor.  As noted, 
he has also stated that there is evidence that his back 
problem is chronic and that there is evidence of continued 
treatment since discharge from service.  The Board has 
considered the Veteran's statements, which are considered 
competent lay evidence, to the extent that they describe the 
development of his back problems and the treatment he 
received therefor.  However, while the Veteran has reported 
that he self-medicated his back problems for several years, 
he has not provided any information as to when his back or 
left leg problems began and he has not asserted that he 
continued to experience low back pain following the 
documented in-service complaint or after service.  Instead, 
the evidence shows that the Veteran did not seek treatment 
for problems related to his current back disability until 20 
years after service, and he has not provided or identified 
lay or medical evidence that would show complaints or 
treatment for a back disability between service and 2002.  

The Board finds probative that, when the Veteran sought 
treatment in 2002, he did not lodge any pertinent complaints 
relative to his back, but, instead, sought treatment for 
problems with his left leg, which he reported began while 
performing duties at work during the previous year.  
Therefore, a chronic back disability is not shown during 
service and continuity of symptomatology or treatment is not 
shown by the evidence of record.  The Veteran's statements to 
his doctor and at his separation examination are found to be 
more credible, and more probative, than his current 
statements which appear to contend that he has had a back 
problem since service and that he was simply treating himself 
with over-the-counter medication since service.  If this were 
the case, why did not the Veteran tell his private doctor 
that he has had back problems for 20 years when he was 
initially evaluated for this condition many years after 
service?  On a factual basis, this claim must be denied.  An 
additional examination would not provide a basis to overturn 
the Board's factual determination that the Veteran did not 
have a back problem until nearly 20 years after service.  
  
In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for degenerative disc disease 
of the lumbar spine.  While there is evidence of low back 
pain in service, there is no lay or medical evidence of 
complaints of or treatment for a back disability since 1979 
or for more than 20 years thereafter and there is no medical 
evidence of record that relates the Veteran's current back 
disability to service.  Therefore, because the preponderance 
of the evidence is against the Veteran's claim, the benefit-
of-the-doubt is not for application and the Veteran's claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in February 2008 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The February 2008 letter also informed 
the Veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records and medical records 
from his private physicians, dated from April 1996 to 
November 2007.  In this regard, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In addition, the Veteran was afforded VA examinations in May 
2008 and May 2009, which was adequate to evaluate the 
Veteran's current disability.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with radiculopathy (a back 
disability), is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


